Title: Alexander Hamilton’s Account with the Government of the United States, 7 March 1789
From: Hamilton, Alexander
To: 


1776–1785


I

A

March 7th. 1789


Army in old Emissions Dr.


To John Pierce Pay Master General, his account


old emissions


For Five thousand six hundred and twenty nine dollars 30/90 old Emissions that Lieut Col: Hamilton late aid de Camp to General Washington, credits on the settlement of his account at the Treasury the 2nd instant the specie value of which deducted from the amount


  in Specie
5.629.30 O.E.


Army in Specie Dr. to Sundries
   (specie)   


For the discharge of Lieut Colo. Hamiltons account above mentioned,


To John Pierce Pay Master General.



  For Sixty dollars paid by him to said Hamilton August 81
$60.  


To John Ross cloathing stipulated for on the surrender of York. Virga.


For Sixty six dollars Sixty ninetieths of a dollar the amount of sundry articles credited by him


  being part of the Cloathing contracted for at the surrender of York
$66.60


To Michael Hillegas Treasurer,



For a Warrant drawn the 6th. instant by the Superintendant of Finance in favor of said Lieut Col Hamilton for seven hundred and five dollars Sixty nine ninetieths of a dollar Specie being part of


  the balance due him
705.69


To Funded debt.


For two thousand Eight hundred and twenty dollars funded being the residue of the balance due to said Hamilton & for which a Certificate was this day given by the Register, pursuant to a Warrant from the Superintendant of Finance dated the 6 inst. on interest at 6 ⅌ Ct. from the 4th. March 1789,


  & entered to the credit of said Hamilton in Aux: Books funded debt W. 13 pa. 22
 2.820.  



$3.652.39



II








Old Emission account


Dr.
Capt. Alexr Hamilton of a Compy. of Arty. now Aid de Camp In a/c with the United States
Cr.


1776


1785




Octr.
To William Palfrey

Dec
By Old Emissions reduced & accounted for




  For pay of his Compy for Aug.


  for in Specie




    1776


For this sum reduced & carried to




774. 3 72



  his Specie Debit 7942.30




Decr.
  For pay of his Co. from 1st.


By the United States




    Septr. to 1st.


  for his pay & the pay of his





    Decr. 76 1652. 



Company to Feby 28th.



Mar
  For pay of his Co. for Decr. 76





  1777
3522.44







420 9 72







  For Do.   Do. to 28 Feby 77







766 22 90







1186. 31 72






1778







Feby
  For his pay in full to








    31 Jany 78 646.  







Aug
  For his pay pay to 31 July








    1778 360  







Nov.
  For his pay pay to 31 Oct.








    1778 180.  







Decr.
  For his pay pay for Nov. &








    Decr. 78 120.  







1779







May
  For his pay & rations to May








  1779 1007. 2 90







July
To John Pierce Jr.







  For his pay for May & June 79







200.






1780







Mar
  For his pay & subsce. from







    1 July 79 to 1 March 1780







3129. 30 90






May
  For his pay & Sube. for Mar








    & April 1780 920.  







Aug
  For his pay & sube. from 1








    May to 1 August 1780 1380  









1164
74

1164.74


The above is an Extract taken from The Books of the late Pay office now in this office
Department of War   Accountants Office
June 15th. 1809   Wm Simmons

III







Specie Account
Dr.
Lt. Col. Alexr. Hamilton In a/c with The United States.
Cr.


1781
To Richard Lloyd


By Pay of the Army




  For this sum received of him
66.60
1785




1782
To John Pierce P.M.G.

Decr
For pay as Aid de Camp from March




For this sum received of him for


  1777 to 31 Decr. 1781
3480.  



  pay for Jany. & Feby. 1782
120.  

Rations from 2 June 1778 to 31




To Nicholas Fish


  July 1781 @ 4 per day is 4620




  For one months pay; paid him at


  @ 10d.
513.30



  the Head of Elk in Aug 1781,


Ditto from 1 Aug 1781 to 31 Decr




  which he credits in his settlement


  following 612 rations @ 9½d.
64.54



  with the Auditor
60.  

For pay due him for January &



1785



  February 1782
120.  


Decr.
To Specie arising from old Emis-


       Drs. 




  sions reduced For 7942 30 90 Drs.





  reduced to Specie
405.45




To United States Funded Debt




1785
For the Registers Certificate on




Dec
  Interest from 4th March 1782
2820.  




To United States





  For a Warrant on the Treasurer





  received March 7th. 1782 in full
 705.69




      
4177.84

4177.84


The above is an Extract taken from The Books of the late Pay office now in this office
Department of War   Accountants Office
June 15th. 1809   Wm Simmons
 